                              Case 16-12551-BLS                                 Doc 2319                   Filed 10/29/20                       Page 1 of 5



                                                               OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                                              POST-CONFIRMATION QUARTERLY SUMMARY REPORT


                                       This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: APP Winddown, LLC, et al.                                         Bank: Various - see Attachment

Bankruptcy Number: 16-12551 (BLS)                                                Account Number: Various - see Attachment

Date of Plan Confirmation: November 28, 2018                                     Account Type: Various - see Attachment

Reporting Period (month/year): For the Quarter Ended September 30, 2020

                      Beginning Cash Balance:                                                    $              641,631

All receipts received by the debtor:

                      Cash Sales:                                                                                       0

                      Collection of Accounts Receivable:                                                                0

                      Proceeds from Litigation (settlement or otherwise):                                               0

                      Other                                                                                      51,338

                      Capital Infusion pursuant to the Plan:                                                            0

                      Total of cash received:                                                                    51,338

Total of cash available:                                                                                                     $             692,969

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                      Disbursements made under the plan, excluding the administrative
                                claims of bankruptcy professionals:                                                          $                   -      <1>

                      Disbursements made pursuant to the administrative claims of
                                bankruptcy professionals:                                                                                            0 <2>

                      All other disbursements made in the ordinary course:                                                                 (189,796) <3>

                      Total Disbursements                                                                                                                     (189,796)

Ending Cash Balance                                                                                                                                     $     503,173


Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.

October 29, 2020
                                                   Brad Scher/Chief Winddown Officer

Debtor: APP Windown, LLC, et al.

Case Number: 16-12551 (BLS)
                             Case 16-12551-BLS         Doc 2319                 Filed 10/29/20             Page 2 of 5


                                                       APP Winddown, LLC and Subsidiaries
                                                             List of Bank Accounts
                                                              September 30, 2020


   GL Acct                              Account Name           Bank Account #                  Debtor                             Description
10474        Wells Fargo - APP Winddown                    *******145              APP Winddown, LLC        Check & wire deposits
10475        Wells Fargo - AP Disbursements                *******836              APP USA Winddown, LLC    AP checking
10480        Wells Fargo - Operating                       *******810              APP USA Winddown, LLC    Wires, ACH, and EFT transfers
10485        Wells Fargo - Deposit                         *******828              APP USA Winddown, LLC    Check & wire deposits
10490        Wells Fargo - Payroll                         *******844              APP USA Winddown, LLC    Payroll
                                                         Case 16-12551-BLS     Doc 2319               Filed 10/29/20              Page 3 of 5




                                                                            APP USA             APP Retail       APP Winddown,        APP D&F           APP Knitting         APP Shipping
                                                                         Winddown, LLC        Winddown, Inc.          LLC          Winddown, Inc.      Winddown, LLC        Winddown, Inc.         Total Debtors
<1>   Disbursements made under the plan, excluding the administrative   $           -        $             -                      $           -       $            -       $            -      $              -
      claims of bankruptcy professionals:

<2>   Disbursements made pursuant to the administrative claims of                        -                   -                -                   -                    -                   -                       -
      bankruptcy professionals:

<3>   All other disbursements made in the ordinary course:                               -                   -          189,796                   -                    -                   -             189,796
                                                                        $           -        $           -       $      189,796   $           -       $           -        $           -       $         189,796
                           Case 16-12551-BLS                   Doc 2319   Filed 10/29/20         Page 4 of 5




                                                                                         Month
                                         ASSETS                                     September 30, 2020
Cash (Unrestricted)                                                             $                503,173
Cash (Restricted)                                                                                        0
Accounts Receivable (Net)                                                                                0
Inventory                                                                                                0
Notes Receivable                                                                                         0
Prepaid Expenses                                                                                         0
Other (Attach List)-A                                                                             55,792
Total Current Assets                                                                             558,965
Property, Plant & Equipment
Machinery & Equipment                                                                                    0
Furniture, fixtures & Office Equipment                                                                   0
Vehicles                                                                                                 0
Leasehold Improvements                                                                                   0
Less: Accumulated Depreciation/Depletion                                                                 0
Total Property, Plant & Equipment                                                                        0
Due to Affiliates & Insiders                                                                             0
Deferred income taxes, net of valuation allowance                                                        0
Investments in subsidiaries                                                                              0
Other (Attach List) - A                                                                                  0
Total Assets                                                                    $                558,965
Liabilities Not Subject to Compromise (Postpetition Liabilities)
Accounts Payable                                                                $                        0
Taxes Payable                                                                                            0
Notes Payable                                                                                            0
Secured Debt                                                                                             0
Due to Affiliates & Insiders                                                                             0
Accrued Liabilities                                                                              120,379
Total Postpetition Liabilities                                                                   120,379
Liabilities Subject to Compromise (Pre-petition Liabilities)
Secured Debt - Per Plan                                                                                  0
Priority Debt - Per Plan                                                                                 0
Unsecured Debt - Per Plan                                                                                0
Accrued Interest                                                                                         0
Total Pre-petition Liabilities                                                                           0
Total Liabilities                                                                                120,379
Equity
Common Stock                                                                                      18,217
Less: Treasury Stock                                                                          (2,157,095)
Additional Paid-In-Capital                                                                  213,406,469
Accumulated Other Comprehenisive Income                                                          109,115
Retained Earnings Deficit                                                                  (210,938,120)
Total Equity Deficit                                                                             438,586
Total Liabilities & Owners' Equity                                              $                558,965
              Case 16-12551-BLS   Doc 2319   Filed 10/29/20    Page 5 of 5


                                                              Attachment


A. Other Assets
    Deposits                                           $               55,792
